 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                  Jul 12, 2021
                                                                       SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ROSA R.
      o/b/o AMY M., deceased,                     No: 1:20-CV-03190-FVS
 8
                    Plaintiff,                    ORDER GRANTING STIPULATED
 9       v.                                       MOTION FOR REMAND

10    ANDREW M. SAUL, Commissioner
      of the Social Security Administration,
11
                    Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Christopher J. Brackett.

17            After consideration, IT IS HEREBY ORDERED that the Stipulated

18   Motion for Remand, ECF No. 17, is GRANTED. The Commissioner’s final

19   decision is reversed and remanded for further proceedings pursuant to sentence

20   four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

21   the Appeals Counsel should remand this case to the Administrative Law Judge


     ORDER ~ 1
 1   (ALJ). On remand, the ALJ shall do the following: (1) reevaluate the opinion

 2   evidence; (2) reevaluate the claimant’s alleged symptoms; (3) reevaluate the

 3   residual functional capacity; and (4) take any further action needed to complete the

 4   administrative record, including offering any substitute party or qualified survivor

 5   the opportunity for a hearing and, if needed, obtaining supplemental vocational

 6   expert testimony.

 7           The parties stipulate that this case be reversed and remanded to the ALJ on

 8   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

 9   matter is remanded to the Commissioner for additional proceedings pursuant to

10   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

11   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

12   2412(d).

13           It is FURTHER ORDERED that Plaintiff’s Motion for Summary

14   Judgment, ECF No. 12, is DENIED as moot, given the parties’ motion for

15   remand.

16           The District Court Executive is hereby directed to enter this Order and

17   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

18   file.

19           DATED July 12, 2021.

20
                                            s/Fred Van Sickle
21                                           Fred Van Sickle
                                      Senior United States District Judge

     ORDER ~ 2
